DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 objected to because of the following informalities: dependence on canceled claim 24. The claim has been rejected as if dependent upon claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-9, 10-13, 21-22 26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams ‘307 (US-20040143307-A1).

Regarding claim 1, Williams ‘307 teaches a phototherapy device for delivering light emitted by a light source to an infant (infant phototherapy system 1), the device including: 
at least two discrete light emitting pads (left and right pads 32, with emitters 3 [0035]) configured to be optically connected to the light source (light source 10) via a connector (light distributor 9), such that the light emitted by the light source is received at a proximal end of the connector, and emitted by the at least two discrete light emitting pads (light received at proximal end of distributor 9 [0029]) , propagated through the connector to the at least two discrete light emitting pads (propagated from distributor 9 to pads including emitters 3 [0029]), the at least two discrete light emitting pads including a front light emitting pad (side walls 32, Fig. 5) and a back light emitting pad (bottom pad 21, Fig 5) ; and a flexible garment configured to receive the infant and the at least two discrete light emitting pads, wherein the flexible garment is configured to maintain the position of the at least two pads relative to the infant (Fig 5, [0032, 0035]), wherein: 
the flexible garment includes a front side (side walls 34, Fig 5) and a back side (bottom side 21); 
the front side of the flexible garment is configured to be located adjacent a chest of the infant when the infant is received in the flexible garment (Fig 5 [0035]); 
the back side of the flexible garment is configured to be located adjacent a back of the infant when the infant is received in the flexible garment (Fig 5 [0035]); 
a position of the front light emitting pad is maintained by the garment on the front side of the flexible garment when the front light emitting pad is received by the flexible garment (Fig 5-7 [0032-35] show how the positions of the pads are maintained by the garment); and 
a position of the back light emitting pad is maintained by the garment on the back side of the flexible garment when the back light emitting pad is received by the flexible garment (Fig 5-7, [0032-0035]).

Regarding claim 2, Williams ‘307 teaches wherein the light emitting pads are optically connected to a single output port of the light source (distal end of light distributor 9) and the connector comprises a light guide including multiple branches (light guide 6 includes a plurality of flexible optical fibers 7 [0029]) and each of the branches terminates in a respective one of the two discrete light emitting pads (pads 34).  

Regarding claim 8, Williams ‘307 teaches wherein the light emitting pads are formed from distal end portions of the light guide arranged in a planar structure configured to emit light via a light emitting surface (plurality of fibers 7 are arranged in a plane via light emitting pads 34).  

Regarding claim 9, Williams ‘307 teaches wherein the light emitting pads additionally include a reflector positioned opposite the light emitting surface (back reflector 31 positioned near pads 34 [0034]) and the reflector is configured to reflect towards the light emitting surface at least one wavelength of light emitted by the light source (back reflector 31 reflects light emitted by light source 10 [0034]).  

Regarding claim 10, Williams ‘307 teaches wherein the at least two light emitting pads comprise a light emitting material protected by a cover that is transparent to light emitted by the at least two discrete light emitting pads (top layer 22 is light transmissive).

Regarding claim 11, Williams ‘307 teaches wherein each of the at least two discrete light emitting pads includes a back surface and/or edges that are opaque to light emitted by the at least two discrete light emitting pads (back surface pocket 23 comprises an opaque material, i.e. opaque cotton batting [0032]).

Regarding claim 12, Williams ‘307 teaches wherein the flexible garment comprises a flexible cover configured to wrap around the infant (blanket 40 wrapped around the infant [0037]).

Regarding claim 13, Williams ‘307 teaches wherein: 
the flexible garment includes at least two pockets comprising a front pocket located on the front side of the flexible garment (pockets 34 [0035]) and a back pocket located on the back side of the flexible garment (pocket 4 [0032]); 
each of the at least two pockets are configured to receive and maintain a position of at least one of the light emitting pads (pockets 4 and 34 receive and maintain position of emitters 3); 
the position of the front light emitting pad is maintained by the front pocket ([0035]); 
and the position of the back light emitting pad is maintained by the back pocket ([0032]).  

Regarding claim 21, Williams ‘307 teaches a bottom light emitting pad (pad 21) and teaches comprising 
a head piece (see Fig 6-7, wherein 21 extends up to support the back of the head), wherein: 
the bottom light emitting pad includes a head light emitting pad (21, Fig 6-7); 
the head piece includes a compartment for receiving the head light emitting pad (pad 21 contains emitter 3). 

Regarding claim 22, William’s ‘307 teaches a portion of a back light emitting pad (bottom pad 21) and teaches the head light emitting pad (see Fig 6-7, wherein 21 extends up to support the back of the head).


Regarding claim 26, wherein: the at least two discrete light emitting pads comprise three light emitting pads (Fig. 5, [0021; 0035]); 
three light emitting pads include a front right light emitting pad (front right 32), a front left light emitting pad (front left 32), and a back light emitting pad (pad 21); 
the flexible garment includes: a front side and a back side (Fig 5); 
three distinct and separate pockets (plurality of pockets 34) comprising a front left pocket located on the front left side of the flexible garment (front left pocket 34, Fig 5), a front right pocket located on the front right side of the flexible garment (front right pocket 34, Fig. 5), and a back pocket located on the back side of the flexible garment (back pocket 4), wherein: 
a position of the front left light emitting pad is maintained by the garment on the front left side of the flexible garment - by the front left pocket when the front left light emitting pad is received by the flexible garment a position of the front right light emitting pad is maintained by the garment on the front right side of the flexible garment by the front right pocket when the front right light emitting pad is received by the flexible garment; and a position of the back light emitting pad is maintained by the garment on the back side of the flexible garment by the back pocket when the back light emitting pad is received by the flexible garment (see Figs. 6-7, wherein wrapping the flexible garment maintains the relative positions of light emitting pads). 
  
Regarding claim 32, Williams ‘307 teaches a flexible garment configured to receive an infant and at least two discrete light emitting pads (pads 32) and maintain a position of the at least two discrete light emitting pads relative to the infant, the flexible garment comprising: 
a front side configured to be located adjacent a chest of the infant when the infant is received in the flexible garment (see front pads 32);
 a back side configured to be located adjacent a back of the infant, when the infant is received in the flexible garment (bottom pad 21);
at least two pockets comprising a front pocket a located on the front side of the flexible garment (pockets 34) and a back pocket located on the back side of the flexible garment (pocket 4), wherein: 
each of the at least two pockets are configured to receive and maintain a position of at least one of the light emitting pads (maintain position of emitters 3); 
include an outer wall and an inner wall located opposite the outer wall; the inner wall is positioned between the infant and the at least one light emitting pad received by the pocket; and the inner wall is at least partially transparent to light (pocket 34 has an inner wall transparent to light, see Fig 5, and opposite outer wall 32; pocket 4 has inner wall transparent to light, 22, see Fig 2d, and opposite outer wall 23).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘307 and further in view of Williams ‘192 (US-20060038192-A1), further in view of Rosenberg (US 20160315448 A1).

Regarding claim 4, Williams ‘307 teaches wherein the light guide (light guide 6) includes a plurality of optical fibers (plurality of fibers 7 [0029]).
However, Williams ‘307 does not teach a coupler.
However, Williams ‘192, which teaches a laser device and thus exists in the applicant’s field of endeavor, teaches wherein:
and the connector further comprises a coupler configured to directly interface with the light source ([0035]), the coupler including:
a ferrule binding the optical fibers (ferrule 10 surrounding the plurality of fiber optic 23, [0022; 0035]); 
and a heat sink (heat sink 21) thermally connected to the ferrule for drawing heat away from the optical fibers (draws heat away from the housing in which the ferrule sits [0029]).  
It would be obvious to one of ordinary skill in the art to incorporate the coupler of Williams ‘192 into the device of Williams ‘307 such that light transmission is optimized for maximum therapeutic effect.
However, Williams ‘192 does not teach a coupler itself comprising the heat sink. Rosenberg (US 20160315448 A1), which teaches fiber optical devices with heat sinks and thus exists in the applicant’s field of endeavor, discloses a coupler including a heat sink (“The thermally isolated heat sink 74 can form a receptacle for housing and aligning an optical ferrule 76 (e.g., a fiber optical connector). That is, a portion of the thermally isolated heat sink 74 (e.g., a center portion) can be shaped to mate with the optical ferrule 76,” [0020]). It would be obvious to one of ordinary skill in the art to incorporate the heat sink configuration of Rosenberg into the device of Williams ‘307 such that the heat sink conforms to the geometry of the element from which it should dissipate heat, in order to minimize thermal damage. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘307 in view of Williams ‘192, in view of Rosenberg, and further in view of Patel (US-20150362828-A1).

Regarding claim 5, Williams ‘307 teaches an infant phototherapeutic device but does not teach wherein:
 the coupler additionally includes an end piece comprising a magnetic material configured to magnetically interact with a magnet located near an output of the light source; and 
the heat sink is thermally connected to the end piece.  
Williams ‘192 teaches:
the coupler ([0035]) and wherein the heat sink is thermally connected to the end piece.  
Williams ‘192 does not teach wherein a magnetic material is configured to magnetically interact with a magnet located near an output of the light source.
Patel, which teaches a light therapy device and thus exists in the applicant’s field of endeavor, teaches wherein a magnetic material is configured to magnetically interact with a magnet located near an output of the light source (magnetic coupler 87). It would be obvious to one of ordinary skill in the art to incorporate the magnetic material of Patel into the device of Williams ‘307 in view of Williams ‘192 such that efficiency of optical transmission is optimized, for maximum therapeutic effect.

Regarding claim 6, Williams ‘307 does not teach wherein the heat sink comprises a non-magnetic material thermally connected to the magnetic material such that heat received by the magnetic material is transferred to the non- magnetic material.  
Williams ‘192 teaches wherein the heat sink (heat sink 21) comprises a material thermally connected to the magnetic material such that heat received by the magnetic material is transferred to the [heat sink] material (heat sink 21 draws heat away from the housing in which the ferrule sits [0029]). 
While Williams ‘192 states a “ferrule,” which is frequently made of iron, a magnetic material, Williams ‘192 does not explicitly state wherein [the coupler] is made of a magnetic material or wherein the heat sink comprises a non-magnetic material.
Rosenberg teaches wherein the heat sink comprises a non-magnetic material (“The thermally isolated heat sink 74 can be formed from a thermally conductive material, such as copper,” a material which is nonmagnetic [0019]). It would be obvious to one of ordinary skill in the art to incorporate the non-magnetic material as taught by Rosenberg into the device of Williams ‘307 in view of Williams ‘192 such that the heat sink does not magnetically interact with components to which it is coupled, and thus does not interfere with optical transmission. 
Patel, which teaches a light therapy device and thus exists in the applicant’s field of endeavor, teaches wherein a magnetic material is configured to magnetically interact with a magnet located near an output of the light source (magnetic coupler 87). It would be obvious to one of ordinary skill in the art to incorporate the magnetic material of Patel into the device of Williams ‘307 in view of Williams ‘192 such that efficiency of optical transmission is optimized, for maximum therapeutic effect.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘307 and further in view of Vreman (US-6596016-B1).
Regarding claim 16, Williams ‘307 teaches wherein the flexible garment includes a sack comprising: 
a closed bottom edge (see Fig. 6-7); 
a partially closed top including a hole through which a neck of the infant extends when the infant is received in the flexible garment (see Fig. 6-7, wherein the garment allows the neck of the infant through);
Williams ‘307 does not teach wherein two partially closed sides including arm holes through which arms of the infant extend when the infant is received in the flexible garment. However, Vreman, which teaches an infant phototherapeutic device and thus exists in the applicant’s field of endeavor, teaches two partially closed sides including arm holes through which arms of the infant extend when the infant is received in the flexible garment (see Fig. 7B-C). It would be obvious to one of ordinary skill in the art to incorporate the arm holes of Vreman into the device of Williams ‘307 such that arm extension is enabled for maximum therapeutic comfort.

Regarding claim 17, Williams ‘307 teaches wherein the sack (garment 40) further includes: 
a front surface and a back surface, wherein the front surface includes an opening and a closure mechanism configured to close the opening of the front surface (see Fig. 6-7, wherein the front surface opening is covered by closure 35). 

Regarding claim 18, Williams ‘307 teaches wherein: 
the flexible garment additionally includes a wrap configured to be wrapped around and swaddle the infant (see Fig. 7, which demonstrates a wrap); 
the wrap includes a top surface located opposite a bottom surface the bottom surface of the wrap faces towards the infant when the infant is received in the flexible garment and when the infant is swaddled by the wrap (see the top surface of the wrap in Fig. 7, and the bottom surface in Fig. 6); 
the bottom surface has a first fastener ([0035] discloses releasable fasteners, including buckles); 
and the top surface- has a second fastener configured to releasably engage with the first fastener ([0035] discloses releasable fasteners, including buckles).

Regarding claim 19, Williams ‘307 teaches wherein: 
the wrap is contoured such that, when the infant is swaddled by the wrap an edge of the wrap nearest to and directly below a chin of the infant dips away from the chin of the infant (see Fig. 7, where the topmost portion of the garment wraps directly under the chin); 
the contour of the wrap and the arm holes prevent the wrap and the sack from covering a mouth of the infant when the infant is received in the flexible garment and the infant is swaddled by the wrap (see Fig. 7, where infant’s head, including mouth, is largely free from wrap). 
	

9.	Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘307 in further view of Williams ‘838 (US20170118838A1).

Regarding claim 30, Williams ‘307 teaches a system comprising
a light source including at least one light emitting diode (array of LEDs [0031]) and the phototherapy device wherein: the light source (light emitter 3) includes: 
electrical components that generate electromagnetic interference; ([0031] discloses LEDs and other electrical components mounted on a printed circuit board 17, wherein a plurality of supports 19 positions electrical components on the board).
Williams does not explicitly disclose inductors; however, Williams ‘838, which teaches a phototherapeutic device and circuit boards therefor and thus exists in the applicant’s field of endeavor, discloses inductors (inductors 414) and positioners; each positioner (inductors 414 are positioned on a circuit board, which necessarily means that they are soldered in place to that circuit board; Williams ‘838 also discloses “sockets and plugs,” [0021] conventionally used to position components on circuit boards) is configured to: receive one of the inductors; maintain a position of the received inductor at a location relative to a particular electrical component of the electrical components , such that the electromagnetic interference generated by the particular electrical component is absorbed by the received inductor (inductors 414 positioned on circuit board). It would be obvious to one of ordinary skill in the art to incorporate the inductors of Williams ‘838 into Williams ‘307 in a manner consistent with industry circuit board assembly such that individual circuit components are fixed in place, and EMI is reduced. 

Regarding claim 31, Williams ‘307 in view of Williams ‘838 teaches further comprising a structural support for the electrical components, wherein each positioner comprises a molded piece integrated into the structural support for the electrical components (sockets and plugs on circuit board [0021], Williams ‘838).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792